DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “the one or more saturated pixels” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 9 recites “one or more saturated pixels”. However, claim 10 depends on claim 8 and not claim 9.

Claim 11 recites the limitation "the sixth pixels" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending “the sixth pixels” to “the fourth pixels”.
Claims 12-20 are rejected as being dependent on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0013217 A1) in view of Jo et al. (US 2012/0281111 A1) in further view of Kobayashi (US 2015/0358552 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an imaging system (Lee, Fig. 1, Paragraph 0039), comprising: 
a pixel array (Lee, Fig. 1, pixel array 110, Paragraph 0039) including 
a first sub-block including first pixels positioning adjacent to each other, and corresponding to a first color filter (Lee, Figs. 4-5, Paragraphs 0055 and 0057-0058, Red block of pixels (top right). A sub-pixel is interpreted as a pixel.);
 a second sub-block including second pixels positioning adjacent to each other, and corresponding to a second color filter (Lee, Figs. 4-5, Paragraphs 0055 and 0057-0058, Blue block of pixels (bottom left).); 
a third sub-block including third pixels positioning adjacent to each other, and corresponding to a third color filter (Lee, Figs. 4-5, Paragraphs 0055 and 0057-0058, Green block of pixels (top left).); and 
a fourth sub-block including fourth pixels positioning adjacent to each other, and corresponding to a fourth color filter (Lee, Figs. 4-5, Paragraphs 0055 and 0057-0058, Green block of pixels (bottom right).); 
a driver circuitry (Lee, Fig. 1, Row driver 120, Paragraph 0041) configured to control first portion of the first to the fourth pixels based on a first exposure time and second portion of the first to the fourth pixels based on a second exposure time (Lee, Paragraph 0057-0058, The first portion is the L-pixels and the second portion is the S-pixels.), wherein the first exposure time is longer than the second exposure time (Lee, Paragraph 0057-0058, The first exposure is Long and the second exposure is Short.); 
an output circuitry configured to output first pixel values of the first portion of the first to the fourth pixels based on the first exposure time, and second pixel values of the second portion of the first to the fourth pixels based on the second exposure time (Lee, Fig. 1, Read Circuit 130, Paragraph 0042); and 
a processing circuitry configured to generate synthesized image (Lee, Fig. 1, image processing unit 140, Paragraph 0048-0051).
However, Lee does not teach the processing circuitry configured to generate a first Bayer image based on the first pixel values, a second Bayer image based on the second pixel values and the first Bayer image, and a third Bayer image based on the first Bayer image and the second Bayer image, and estimate motion information of an object based on the first pixel values and the second pixel values, and determine a first weight of pixel values of the first Bayer image and a second weight of pixel values of the second Bayer image based on the motion information.
In reference to Jo et al. (hereafter referred as Jo), Jo teaches controlling a first portion of pixels based on a first exposure time and controlling a second portion of pixels based on a second exposure time, wherein the first exposure time is longer than the second exposure time (Jo, Fig. 3, Paragraphs 0081-0084, The first portion is the long exposure pixels. The second portion is the short exposure pixels.); 
output first pixel values of the first portion of the first to the fourth pixels based on the first exposure time, and second pixel values of the second portion of the first to the fourth pixels based on the second exposure time (Jo, Fig. 3, Paragraphs 0081-0084, Fig. 5, Paragraphs 0098); and 
a processing circuitry (Jo, Fig. 4, Image correction portion 103, Paragraph 0077) configured to generate a first Bayer image based on the first pixel values (Jo, Figs. 5 and 9, Long Exposure Time Image 321, Paragraph 0098), a second Bayer image (Jo, Fig. 10, First Corrected Image 723, Paragraph 0189-0193) based on the second pixel values (Jo, Figs. 5 and 10, Short Exposure Time Image) and the first Bayer image (Jo, Figs. 5 and 10, Long Exposure Time Image 321), and a third Bayer image based on the first Bayer image and the second Bayer image (Jo, Fig. 9, Corrected output image 602, Paragraph 0176-0177).
These arts are analogous since they are both related to imaging devices capturing images with pixels of different exposure times. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of processing to generate a high dynamic range as seen in Jo to generate an image with a dynamic range that is wide and in which blurring of the captured image that is due to instability is particularly suppressed (Jo, Paragraph 0030).
However, the combination of Lee and Jo does not teach estimating motion information of an object based on the first pixel values and the second pixel values, and determining a first weight of pixel values of the first Bayer image and a second weight of pixel values of the second Bayer image based on the motion information.
In reference to Kobayashi, Kobayashi teaches estimating motion information of an object (Kobayashi, Paragraph 0032) based on first pixel values and second pixel values (Kobayashi, Paragraphs 0075-0076), and determining a first weight of pixel values of the first Bayer image and a second weight of pixel values of the second Bayer image based on the motion information (Kobayashi, Fig. 13, Paragraphs 0076-0077).
These arts are analogous since they are all related to imaging devices capturing images with pixels of different exposure times. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Jo with the method of combining images using weights based on motion information as seen in Kobayashi to generate an image in which a ghost and the halation does not appear around the subject (Kobayashi, Paragraph 0077).

Regarding claim 2, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein the first color filter selectively transmits light having a red color, the second color filter selectively transmits light having a blue color, and the third and the fourth color filter selectively transmit light having a green color (Lee, Figs. 4-5, Paragraph 0055).

Regarding claim 3, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein each of the first to the fourth pixels includes four pixels (Lee, Figs. 4-5).

Regarding claim 4, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 3 (see claim 3 analysis), wherein each of the four pixels of the first to the fourth pixels corresponds to the first to the fourth color filter, respectively (Lee, Figs. 4-5).

Regarding claim 6, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein a quantity of pixels corresponding to the first exposure time is more than a quantity of pixels corresponding to the second exposure time (Lee, Figs. 4b and 5).

Regarding claim 7, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein resolutions of the first Bayer image and the second Bayer image are same (Jo, Fig. 5, Paragraphs 0098-0099, Interpolation is performed so that missing pixel values for each short and long exposure image is generated. Therefore, the resolution of the first and second Bayer image is the same as the total resolution of the pixel array.).

Regarding claim 8, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein as a value of the motion information increases, the second weight of the pixel values of the second Bayer image increases and the first weight of the pixel values of the first Bayer image decreases (Kobayashi, Fig. 13, Paragraphs 0075-0076, The short exposure image weight increases as the motion increases. The longer exposure image weight decreases as the motion increases.).

Regarding claim 9, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis), wherein the processing circuitry is further configured to detect a saturation area of the first Bayer image including one or more saturated pixels (Jo, Paragraphs 0141-0143).

Regarding claim 10, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 8 (see claim 8 analysis), wherein the processing circuitry generate the second Bayer image based on remaining pixel values of the first Bayer image excluding pixel values of the one or more saturated pixels (Jo, Paragraphs 0141-0143).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0013217 A1) in view of Jo et al. (US 2012/0281111 A1) in further view of Kobayashi (US 2015/0358552 A1) in view of Kang et al. (US 2015/0244916 A1).

Regarding claim 5, the combination of Lee, Jo and Kobayashi teaches the imaging system of claim 1 (see claim 1 analysis). However, the combination of combination of Lee, Jo and Kobayashi does not teach further comprising: controller circuitry configured to determine an exposure time of the first portion of the first to the fourth pixels as the first exposure time, and determine an exposure time of the second portion of the first to the fourth pixels as the second exposure time. 
In reference to Kang et al. (hereafter referred as Kang), Kang teaches controller circuitry configured to determine an exposure time of the first pixels as the first exposure time, and determine an exposure time of the second pixels as the second exposure time (Kang, Paragraphs 0079 and 0084).
These arts are analogous since they are all related to imaging devices using different exposure times for pixels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Jo and Kobayashi with the method of adjusting the long and short exposure times as seen in Kang to ensure the long exposure and short exposure pixels are not oversaturated or underexposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698   

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698